MEMORANDUM OPINION
 
No. 04-11-00230-CV
 
IN THE INTEREST OF
L.M.B. and E.S.B., Children
 
From the 37th
Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-09082
Honorable Victor Hugo
Negron Jr., Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Sandee
Bryan Marion, Justice
 
Delivered and
Filed:  June 22, 2011
 
DISMISSED
 
Appellant has filed a notice
of nonsuit which the court construes as a motion to dismiss this appeal.  The
motion contains a certificate of service to appellee, who has not opposed the
motion.  Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of
the appeal are taxed against appellant.
PER
CURIAM